Citation Nr: 1542214	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  08-06 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral ankle/foot disability.

2.  Entitlement to service connection for a right elbow disability, to include as secondary to bilateral ankle/foot disability.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the Board in August 2011.  A hearing transcript is of record.

This matter was previously remanded by the Board in December 2011 and again in November 2013 for further development and examination.

The issues on appeal are REMANDED to the agency of original jurisdiction (AOJ) for further development.  VA will notify the appellant if additional action is required on his part.


REMAND

Regarding his low back and right elbow disorders, the Veteran testified that these disabilities are the result of post-service falls and the use of Canadian crutches, that can be related/attributed to instability caused by his bilateral foot disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In June 2013, the Veteran submitted a letter from a VA podiatrist who reported treating him for several years for arthritis in his feet, and that the Veteran had recently been having more difficulty with maintaining his balance and had fallen several times.  The VA podiatrist noted that the Veteran had a cavus foot that produced lateral postural instability.  He opined that it was as likely as not that the Veteran's pain in the feet and foot type combined together to exacerbate any tendency to fall and make it more difficult to regain his balance if a fall was imminent.

A VA examiner opined in April 2015 that the Veteran's current low back disability was not caused or aggravated by the service-connected bilateral midfoot osteoarthritis with pes cavus as his degenerative low back condition was age-related and not related to a bilateral foot condition.  It was also opined that the Veteran's right elbow disability was not caused or aggravated by the service-connected bilateral foot disability, as the elbow joint is an entirely different anatomic area, unrelated and not affected by the bilateral foot condition.

It does not appear that the examiner understood the Veteran's contentions that his low back and right elbow disabilities were the result of falls and injuries and the use of Canadian crutches, caused by the service-connected bilateral foot disabilities.  In order to afford the Veteran's claims every equitable consideration, the Board concludes that updated VA medical nexus opinions should be obtained.  Further, any updated treatment records should be obtained and the Veteran should be asked to specify the date or dates of any falls resulting in low back or right elbow disorders, whether he sought immediate medical treatment therefor, and, if so, where.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be contacted and asked to identify the date or dates of any falls and injuries to the low back and/or right elbow which were the result of difficulty maintaining balance or instability or otherwise due to the service-connected bilateral foot disability or injuries due to the use of Canadian crutches.  For any falls or injuries identified, he should be asked to indicate whether or not he sought immediate medical treatment for his injuries and, if so, where.

2.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.  For any medical treatment identified by the Veteran pursuant to paragraph 1, above, appropriate efforts should be undertaken to obtain copies of indicated medical records not already a part of the claims file.

3.  Following completion of the above, the claims file should be returned to the VA physician who provided the April 28, 2015, medical nexus opinions.  If this physician is not available, the claims file should be provided to another suitably qualified clinician for an addendum opinion.  The Veteran may be recalled for examination, if deemed necessary.

The examiner is asked to review the claims file, including the Veteran's contentions and any response received as a result of paragraph 1, above, along with the June 10, 2013, VA podiatrist's letter, and provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back and/or right elbow disabilities are causally related to his service-connected bilateral midfoot osteoarthritis with pes cavus, to include whether any current low back or right elbow disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected bilateral foot disorder.  The examiner should consider both the use of Canadian crutches and injuries caused by falls due to the service-connected bilateral foot disabilities as causative agents.

A complete rationale must be provided for any opinions offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should so state, and indicate whether any additional information would permit an opinion or opinions to be made.

4.  Then, the claims should be readjudicated.  If the claims are not granted, the Veteran and his attorney should be provided a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


